DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendments
After the preliminary amendments filed 07/15/2021 claims 1-7 remain pending, of which claims 3, 4 and 7 were amended. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cugno et al (US 2006/0258463).
In Regards to claim 1 Cugno discloses:
an information processing apparatus that is communicably connected to a server via a network (paragraph [0063] – paragraph [0067], Fig. 17, client 292 connected to server 294 and/or server 296) and acquires, from the server, pieces of provision information including pieces of information regarding game play in other information processing apparatuses (paragraph [0029], paragraph [0064], server 294 maintains a database of player and game related data and provides such data to client devices for display to players), the information processing apparatus comprising: 

processing means configured to operate in at least one mode among a game-play mode in which a user is allowed to play a game (paragraph [0027], a player utilizes client device to play a network game) and a zoom-out mode in which the pieces of provision information acquired are presented (paragraph [0036], a player utilizing a client device is shown profile information of another user including record, ability or other player and game related data); 

acquisition means configured to, in the zoom-out mode, acquire provision information regarding game play of another user selected on a basis of a predetermined selection condition among the pieces of provision information (paragraph [0061], a group of players are selected based on subjective criteria 262 for inclusion in a particular game lobby and game play statistics for those players are provided from server 294); and 

a player utilizing a client device is shown profile information of another user including record, ability or other player and game related data). 

In Regards to claim 2 Cugno discloses that which is discussed above. Cugno further discloses that:
the selection condition includes a first selection condition (paragraph [0026], Fig. 1, first game type) and a second selection condition different from the first selection condition (paragraph [0026], Fig. 1, second game type), and 

the presentation means presents information by displaying an image including a first information presentation area in which information regarding game play of another user selected on a basis of the first selection condition is presented (paragraph [0026], paragraph [0036], Fig. 4, a player is presented with profile information of another user in a first game lobby regarding play data of the other user regarding the first game), and 

a second information presentation area in which information regarding game play of another user selected on a basis of the second selection condition is presented (paragraph [0026], paragraph [0036], Fig. 4, a player is presented with profile information of the other user in a second game lobby regarding play data of the other user regarding the second game). 
In Regards to claim 3 Cugno discloses that which is discussed above. Cugno further discloses that:
player data can include for example win loss record).

In Regards to claim 4 Cugno discloses that which is discussed above. Cugno further discloses that:
as the provision information regarding the game play of the another user selected on the basis of the predetermined selection condition, the acquisition means acquires information regarding a state of the another user (paragraph [0061], a group of players are selected based on subjective criteria 262 for inclusion in a particular game lobby and game play statistics for those players are provided from server 294), and 

when the acquired provision information is presented, an icon of the another user associated with the provision information that is presented is displayed (paragraph [0032], paragraph [0036], player data can include for example a logo of a team of the player), and 

a display mode of the icon is changed and presented on a basis of the acquired information regarding the state of the another user (paragraph [0032], paragraph [0036], player data can include for example a logo of a team of the player (i.e., if the player changes teams their associated logo would change to that of their new team)).


In Regards to claim 5 Cugno discloses that which is discussed above. Cugno further discloses that:
player data can include for example a logo of a team of the player and the player’s character in the game), and 

when the icon of the another user is displayed on a basis of the information regarding the state of the another user, the display mode of the icon of the another user is changed and presented on a basis of the information regarding the in-game state of the character controlled by the another user (paragraph [0032], paragraph [0036], player data can include for example a logo of a team of the player (i.e., if the player changes teams their associated logo would change to that of their new team, as well as the player’s associated character in the game)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715